t c summary opinion united_states tax_court cynthia j cantrell petitioner v commissioner of internal revenue respondent docket no 15596-09s filed date cynthia j cantrell pro_se alicia e elliott for respondent on date this court filed t c summary opinion in this case and decision was entered on date on date respondent notified the court that petitioner filed a petition with the u s bankruptcy court for the district of arizona on date before the filing of our opinion and entry of decision but after the filing of the petition in this case pursuant to u s c sec_362 on date we vacated the opinion vacated the decision and stayed the proceedings in this court on date respondent informed the court that the u s bankruptcy court granted a discharge to petitioner on date thereby terminating the automatic_stay see u s c sec_362 accordingly we lifted the stay in this case on date on date this court issued to petitioner an order to show cause as to why our opinion should not be released and our decision entered petitioner has not responded to that order the order to show cause has been made absolute our summary opinion therefore is unchanged summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the sole issue for our consideration is whether petitioner is liable for an accuracy-related_penalty under sec_6662 for background2 petitioner resided in arizona when she filed her petition during petitioner was an employee of north mountain dentistry p c and rousselow enterprises she also worked as a licensed real_estate agent and purchased real_estate for resale repairing and upgrading the purchased properties as necessary properties not immediately resold were rented out in petitioner rented out the following properties cobblestone emmett expedition gavilan peak hillery 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue 2the stipulation of facts and the attached exhibits are incorporated herein by this reference julian manzanita riopelle and whisper creek in petitioner sold the following properties 44th street julian and riopelle petitioner filed a form_1040 u s individual_income_tax_return for her tax_year the return was prepared by her father john m cobb petitioner reported the rental income and expenses from the cobblestone emmett hillery and whisper creek properties on schedules c profit or loss from business she reported the rental income and expenses from the expedition gavilan peak julian manzanita and riopelle properties on schedules e supplemental income and loss she reported a dollar_figure gain from the sale of the 44th street property on a schedule c she did not however report any gain from the sale of the julian or riopelle property she reported a dollar_figure loss and a zero tax_liability respondent audited petitioner’s tax_return at the conclusion of the audit petitioner and respondent entered into a settlement agreement petitioner agreed to a dollar_figure increase in her taxable_income based on the following adjustments a dollar_figure increase to income attributable to gain on the sale of the 44th street property 3the parties disagree as to whether mr cobb qualifies as a professional tax adviser because we find that petitioner did not rely or did not rely reasonably on his advice discussed below we need not decide that issue a dollar_figure increase to income attributable to gain on the sale of the julian and riopelle properties a dollar_figure increase to income attributable to the disallowance of various deductions claimed on schedules c and e a dollar_figure decrease to income attributable to the allowance of an unclaimed deduction for one-half of petitioner’s self-employment_tax a dollar_figure increase to income attributable to a computational adjustment to petitioner’s personal_exemption and a dollar_figure increase to income attributable to a computational adjustment of petitioner’s itemized_deductions petitioner also agreed that the gain from the sale of the 44th street property was capital_gain and that all of the rental income and expenses for the cobblestone emmett hillery and whisper creek properties should be reported on schedules e and not on schedules c as originally reported as a result petitioner consented to the assessment of a dollar_figure income_tax deficiency on date respondent issued a notice_of_deficiency to petitioner determining that she was liable for a dollar_figure accuracy-related_penalty under sec_6662 petitioner filed a timely petition in response to the notice_of_deficiency discussion sec_6662 and b and imposes an accuracy-related_penalty of on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioner’s understatement of her income_tax dollar_figure is substantial because it exceeds dollar_figure sec_6664 provides a defense to a sec_6662 penalty with respect to any portion of an underpayment for which the taxpayer had reasonable_cause and acted in good_faith whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id petitioner claims that she had reasonable_cause because the amount of tax she reported on her return reflects her proper tax_liability she claims she entered into the settlement agreement only to avoid litigation in particular she contends the following she did not have to report any gain on the sale of the riopelle property because she had transferred ownership of that property to a charitable_remainder_trust in she was not required to report any gain on the sale of the julian property because she realized a loss on the sale the gain resulted from respondent’s disallowance of expenses which according to respondent petitioner failed to substantiate she reported the correct amount of gain from the sale of the 44th street property the additional gain also resulted from respondent’s disallowance of expenses which petitioner allegedly failed to substantiate she properly substantiated all of her expenses during the audit petitioner bears the burden of proving reasonable_cause see 116_tc_438 because of the nature of her reasonable_cause claim in order to prevail petitioner must prove that her tax_liability was correctly reported this in turn requires her to substantiate her expenses and show that she was not required to report gain from the sale of the riopelle property she has done neither petitioner has neither substantiated the disputed expenses nor established that she was not the owner of the riopelle property we do not accept petitioner’s claims that she provided respondent’s agents with documentation substantiating her expenses and or that the riopelle property was owned by a charitable_remainder_trust when it was sold we have great difficulty accepting petitioner’s claim that she reported her proper tax_liability because we find it implausible that she would concede a dollar_figure income_tax deficiency a relatively significant amount to avoid litigation and then choose to litigate a penalty worth only one-fifth of that amount when her defense to the penalty would require the very same proof needed to contest the entire tax_liability petitioner also claims that she had reasonable_cause because she relied on her father’s advice although reliance on the advice of a professional tax adviser can be a defense to the negligence_penalty such reliance does not necessarily demonstrate reasonable_cause and good_faith see 469_us_241 the reliance must be reasonable and in good_faith sec_1_6664-4 income_tax regs in determining whether a taxpayer reasonably relied in good_faith on professional advice all facts and circumstances must be considered including the taxpayer’s education sophistication and business experience id petitioner has not demonstrated any reasonable reliance on her father’s advice in fact petitioner did not heed her father’s advice to maintain records of her expenses as most of the increase in her taxable_income was due to her failure to substantiate expenses claimed on her return petitioner’s reliance on her father’s advice that she did not have to report the gain from the sale of the riopelle property was unreasonable because she reported the rental income and expenses for that property on the return if the riopelle property had indeed been transferred to a charitable_remainder_trust in she would not have claimed the rental income and expenses from that property for having substantial experience in the real_estate business she should have been aware of this discrepancy it was thus unreasonable for her to rely on her father’s advice without any further inquiry for these reasons we hold that petitioner is liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
